TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED DECEMBER 19, 2019



                                        NO. 03-18-00437-CV


                     Lincoln Financial Advisors Corporation, Appellant

                                                 v.

      Bridgette Ards, acting as next friend for her daughter, Gabrielle Ards, Appellee




         APPEAL FROM THE PROBATE COURT NO. 1 OF TRAVIS COUNTY
              BEFORE JUSTICES GOODWIN, BAKER, AND SMITH
                 AFFIRMED -- OPINION BY JUSTICE GOODWIN




This is an appeal from the interlocutory order signed by the probate court on June 14, 2018.

Having reviewed the record and the parties’ arguments, the Court holds that there was no

reversible error in the probate court’s interlocutory order. Therefore, the Court affirms the

probate court’s interlocutory order. The appellant shall pay all costs relating to this appeal, both

in this Court and in the court below.